  
 

Case 2:20-sw-00249-DB Document1 Fied*
AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

UNITED STATES DISTRICT COURT

for the FILED

Eastern District of California

In the Matter of the Search of
A. The residence located at 2039 Tennessee
St, Vallejo, California; Case No.

B. The person of Joseph Gage McCready 2. 20-¢
TOMSON, DOB: **-*#-1990, California 20 -swo249
Driver’s License #****5212;

 

C. Cellular telephones assigned call numbers
(707) 980-8104 and 510-478-4899 used by
Joseph Gage McCready TOMSON, and
any cellular telephone located on his
person or under his control; and

Newer! Nowe Nee eee eee! ee”

D. Blue 2004 Toyota Prius with License
Plate CA 5JHS181

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

located in the Eastern District of California , there is now concealed (identify the
person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference

 

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M evidence of a crime;
1 contraband, fruits of crime, or other items illegally possessed;
[1 property designed for use, intended for use, or used in committing a crime;
1 aperson to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

Code Section Offense Description
21 U.S.C. §§ 846 and 841(a)(1) conspiracy to distribute and possess with intent to distribute heroin,
methamphetamine and opioids;

18 U.S.C. § 922(a)(1) unlawful dealing and manufacture of firearms;

IB U.S.C. §:922(0) possession of a machinegun

The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.

MI Continued on the attached sheet.

 
MJ Delayed notice 30 days (give exact ending date if more than 30 _ ) is requested
uhdeb E8279). SVG-91034 Se BasiDOCwHIGNs Set Forth he GttaChePsger.2 Of 22

we a Applicant’s signature

a James Bonanno, DEA Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

or Judge ’s signature
City and state: Sacramento, California Deborah Barnes, U.S. Magistrate Judge

 

 

Printed name and title

 

 
Case 2:20-sw-00249-DB Document 1 Filed 03/16/20 Page 3 of 22

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Special Agent James Bonanno of the DEA, being duly sworn, depose and state
as follows:

1.

Background and Expertise

I am a Special Agent with the Drug Enforcement Administration (“DEA”),
Sacramento District Office, and have been so employed since 2018. As such, I am a
“federal law enforcement officer” within the meaning of Federal Rule of Criminal
Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing criminal
laws and duly authorized by the Attorney General to request a search warrant. I am
responsible for conducting investigations into narcotics traffickers and assisting in
their apprehension. These investigations are conducted both in an undercover and
overt capacity and involve electronic surveillance, cellphone-location evidence,
confidential informants, and the execution of search and arrest warrants. Upon being
hired by DEA, I completed a four-month DEA Basic Agent School at Quantico,
Virginia. After completing DEA Basic Agent School, I reported to my current
assignment at the Sacramento District Office, Enforcement Group 2.

I was trained as a DEA Special Agent at the DEA Academy, Quantico, Virginia.
During my training, I received special training in the Controlled Substance Act, Title
21 United States Code, including but not limited to, Sections 841(a)(1) and 846,
Controlled Substance Violations and Conspiracy to Commit Controlled Substance
Violations, respectively. I have received special training regarding criminal
organizations engaged in conspiracies to manufacture and/or possess with intent to
distribute methamphetamine, cocaine, cocaine base, heroin, marijuana, MDMA, and
other dangerous drugs prohibited by law. I received further training in search and
seizure law, financial investigations and money laundering techniques, and many
other facets of drug law enforcement. I have also spoken to and worked with
experienced federal, state, and municipal agents and narcotics officers regarding the
methods and means employed by drug manufacturers and drug traffickers, including
the use of express carriers and the U.S. Postal system to distribute drugs.

During the course of my employment as a DEA Special Agent, I have participated in
numerous criminal investigations. I have participated in executing numerous Federal
and State search warrants involving the aforementioned listed controlled substances,
the seizure of narcotics-related records and other types of evidence that document the
activities of criminal organizations in both the manufacturing and distribution of
controlled substances. To successfully conduct these investigations, I have utilized a
variety of investigative techniques and resources, including physical and electronic
surveillance, various types of infiltration, including undercover agents, informants,
and cooperating sources. Through these investigations, my training and experience,
and conversations with other agents and law enforcement personnel, J am familiar
with the methods used by drug traffickers to smuggle and safeguard controlled
substances, to distribute, manufacture, and transport controlled substances, and to
collect and launder related proceeds.

 

 
Case 2:20-sw-00249-DB Document 1 Filed 03/16/20 Page 4 of 22

Scope of Requested Search Warrant
4. This Affidavit is submitted in support of a search warrant to search the following:
A. The residence located at 2039 Tennessee St, Vallejo, California;

B. The person of Joseph Gage McCready TOMSON, DOB: **-**-1990,
California Driver’s License #****5212;

C. Cellular telephones (707) 980-8104 and 510-478-4899 used by Joseph
Gage McCready TOMSON, and any cellular telephone located on his
person or under his control;

D. Blue 2004 Toyota Prius with License Plate CA 5JHS181 and all
vehicles over which any owner, occupant, or resident of the premises has
dominion and control, as determined by agent’s observation of such
person operating or accessing the vehicle; DMV records showing
ownership or use of the vehicle; witness statements establishing ownership
or use of the vehicle; or car keys to operate the vehicle found in the actual
or constructive possession of such person.

5. Based on the facts set forth below, I believe that Joseph Gage McCready TOMSON is
a heroin, methamphetamine, and opioids trafficker who is currently involved in the
distribution of large amounts of these substances and is also dealing in firearms and in
possession of machineguns. I believe that TOMSON is storing and distributing
heroin, methamphetamine, opioids and firearms from the residence located at 2039
Tennessee St, Vallejo, California, which TOMSON where I believe he currently
resides. I also believe that TOMSON is using cellular telephone (707) 980-8104 to
facilitate his drug trafficking activities. I also believe TOMSON is using the Blue
2004 Toyota Prius with License Plate CA 5JHS181 in order to facilitate his drug
trafficking activities. This Affidavit therefore requests authority to search the
locations described in Attachment A in order to locate and seize the items described
in Attachment B as evidence and instrumentalities of violations of 21 U.S.C. §§ 846
and 841(a)(1) — conspiracy to distribute and possess with intent to distribute heroin,
methamphetamine and opioids; 18 U.S.C. § 922(a)(1) — unlawful dealing and
manufacture of firearms; and 18 U.S.C. § 922(0) — possession of a machinegun.

Statement of Probable Cause

Initial Confidential Source Information Received January of 2020 that Joseph
TOMSON is an Illegal Firearms and Drug Trafficker

6. In early 2020, I spoke with a Confidential Source (CS) regarding the heroin,
methamphetamine and opioids trafficking activities of an individual subsequently
identified as Joseph Gage McCready TOMSON.

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 5 of 22

7. It should be noted that the CS was providing me with information solely in hopes of
receiving financial compensation. The CS has a criminal history of felony
convictions for theft and firearms offenses. The CS has provided other federal law
enforcement officers with assistance in the past including but not limited to providing
intelligence, making controlled purchases of narcotics and firearms, and introducing
undercover agents to purchase narcotics. The CS’s information has previously been
used in state and federal search warrant affidavits leading to the seizure of large
quantities of narcotics and firearms and the successful prosecution of individuals for
federal criminal offenses. I have never found the CS to be false or misleading, and
the CS’s descriptions of drugs and drug dealing have been entirely consistent with my
own training and experience in this area. For these reasons, I consider the CS
reliable. The CS provided the following information.

8. The CS stated that in late 2019, he/she had been introduced by a mutual associate to
an individual subsequently identified by the CS from a California Department of
Motor Vehicles (DMV) photograph as Joseph Gage McCready TOMSON, who
claimed to live in Fairfield, California and who distributed drugs and guns in the
Solano County area.

9. The CS had been in telephonic and social media contact with TOMSON in December
2019 and January 2020. During these contacts TOMSON related that he sold
firearms, to include pistols and rifles, which he had converted to fully automatic
firing as well as high capacity magazines to go with these firearms. TOMSON
displayed social media photographs of these items, which the CS observed on more
than one occasion and TOMSON quoted the CS prices for fully automatic weapons
during direct telephone calls. TOMSON described the various types of firearms he
had available and what he anticipated having available, and he indicated it was more
cost effective for his customers to purchase the firearms already fully converted to
automatic instead of buying the conversion kits and parts from him separately.

10. The CS further explained that TOMSON had posted digital images to TOMSON’s
Instagram account, “btmovement707” that illustrated TOMSON’s drug distributing
activity. The CS explained that the images included a photograph of what appeared
to the CS as black tar heroin as well as a photograph which appeared to be pound
quantities of crystal methamphetamine. TOMSON had indicated to the CS that he
had heroin available for sale if the CS was interested.

11.The CS related that TOMSON was at that time using cellular telephone 707-980-8104
to conduct his illegal firearms and drug trafficking activities. Subsequent inquiries
revealed that service for this cellphone was subscribed in the name of TOMSON.

12. Law enforcement database inquiries revealed that TOMSON has been arrested on
multiple occasions for multiple felony charges including a charge for possession of
concentrated cannabis in 2014, which was dismissed. TOMSON is currently on
probation for misdemeanor alcohol related reckless driving in 2018.

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20° Page 6 of 22

Information from Fairfield Police Department in January 2020 regarding
TOMSON’s recent alleged assault with a firearm.

13. In January 2020, I spoke with Detective Rob Piro of the Fairfield Police Department.
Detective Piro related to me that he was investigating TOMSON regarding an alleged
firearm assault incident involving TOMSON which had recently occurred in
Fairfield. Detective Piro told me that he has reason to believe based on the
investigation that TOMSON had engaged in a physical confrontation with an
individual in a Fairfield bar on December 25, 2019. During this fight, TOMSON
allegedly assaulted an individual, brandished a firearm at the individual and then
proceeded to fire the weapon into the ceiling of the establishment and subsequently
flee from the scene. Detective Piro also informed me that following this incident
Detectives had attempted to locate TOMSON at his listed resident address with the
California DMV in Fairfield but they were unsuccessful, as it appeared he no longer
resided at the home.

Identification of TOMSON’s current residence and TOMSOQN’s statements
regarding travel to Mexico to meet drug source.

14.0n January 6, 2020, the Honorable Magistrate Judge Deborah Barnes authorized a
warrant to collect GPS ping data from telephone number 707-980-8104 subscribed to
and used by Joseph TOMSON.

15. In January 2020, I reviewed the GPS ping location data for this telephone. The data
revealed that the phone was located regularly within a specific approximate 1,200

meter radius in the City of Vallejo. I spoke with Detective Kevin Barreto and Sgt.
Jerome Bautista of the Vallejo Police Department who searched the area within this
radius and located a Blue 2004 Toyota Prius with California License Plate #5JHS181,
parked in front of the residence at 2039 Tennessee St, Vallejo, California.
Detectives continued to observe this vehicle parked at this location repeatedly during
January 2020.

16. Prior inquiries with the DMV revealed that the Blue 2004 Toyota Prius with
California License Plate #5JHS181 was registered to TOMSON’s known girlfriend,
Samantha Kay RODRIGUEZ, at 813 Warbler Way, Fairfield, California, TOMSON’s
listed address with DMV. Detective Piro confirmed to me that he had determined
that prior to the firearm assault incident described above, TOMSON lived with
RODRIGUEZ at 813 Warbler Way, Fairfield, California and TOMSON had used this
same Toyota Prius and had been cited operating the vehicle. Based upon TOMSON’s
cellphone locator information showing the telephone regularly in the vicinity of 2039
Tennessee Street, Vallejo, California and the regular observation of his known
vehicle in front of this address by the Vallejo PD Officers at different hours of the
day, I believed that TOMSON had relocated following the firearm assault incident
and that he was now living at this home.

 
Case 2:20-sw-00249-DB Document 1 Filed 03/16/20 Page 7 of 22

17. In late January 2020, I spoke with the CS who informed me that the CS had spoken
with TOMSON at 707-980-8104. TOMSON told the CS that he had a large amount
of “China White,” common slang for white powder heroin, which in recent years is
also analyzed as being the synthetic opioid fentanyl, for sale and that he could sell the
CS Glock pistols for approximately $700 per weapon and converted automatic pistols
for approximately $1,200 per weapon.

18. During this same period of time, the CS telephonically contacted TOMSON and
attempted to arrange for TOMSON to deliver a sample of the powder heroin.
However, TOMSON said he could not deliver the drugs himself but could have his
girlfriend deliver the drugs for him. The CS also engaged in recorded narcotics-
related text messages with TOMSON, in which TOMSON agreed to meet with the
CS. The messages were as follows:

CS: “T’ll come on Tuesday bro if that’s good”

TOMSON: “Yup”

CS: “Iz it good to go get that tomorrow bro”

CS: “Bro Whatsup is it good to grab that I’m going to be out there like 1”
CS: “Brody Wsp you think yo girl can give me that sample tomorrow”

19. Just prior to January 22, 2020, TOMSON informed the CS that he was going to be
meeting with his own Mexican drug sources of supply to obtain a large amount of
drugs and that he had to travel south and would be busy but he again offered to have
his girlfriend meet the CS to deliver the heroin sample.

. TOMSON crosses into Mexico in the Toyota Prius. Narcotics detection canine
Alerts on car upon TOMSON’s return and unidentified pills seized from vehicle.

20. On January 22, 2020, a review of TOMSON’s GPS ping data revealed that
TOMSON’s telephone had traveled south from the vicinity of 2039 Tennessee Street,
Vallejo, California through the Central Valley and Southern California and ultimately
approached the Calexico-Mexicali border port of entry. Location information
subsequently ceased to produce information, as the telephone appeared to have
traveled into Mexico. I learned that the license plate for the blue Toyota Prius had
been recorded by the law enforcement license plate reading system, which indicated
the vehicle headed south at approximately the same period and in the same location as
the phone locator information travelling south towards Imperial County California. I
contacted Homeland Security Investigations Group Supervisor Timothy Kotman to
have the aforementioned Toyota Prius contacted and examined upon reentry into the
United States and to identify the occupants.

21. On January 24, 2020, I was contacted by Customs and Border Patrol Supervisor
Savala at the Calexico Port of Entry. I was informed that the blue Toyota Prius had
reentered the United States at the Calexico port of entry with TOMSON driving and a

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 8 of 22

second male occupant identified by Supervisor Savala as Shane TILLING.
Supervisor Savala informed me that a narcotics trained K9 had a strong positive alert
to the presence of narcotics near the wheel well of the vehicle, at which time CBP
officers discovered what they described as “anxiety pills” hidden within the area
where the K9 alerted. Supervisor Savala then informed me that the Toyota Prius was
searched with an X-ray machine with negative results. Supervisor Savala seized the
“anxiety pills” and allowed the two males to depart the port of entry in the Toyota
Prius. Agents are still attempting to determine which types of “anxiety pills” were
seized, whether they were counterfeit pills or pharmaceutical pills, and to have them
analyzed.

22. I subsequently learned through inquiries with the Thomas and Reuters CLEAR
database that Shane TILLING (DOB: **-**-1995) listed 2039 Tennessee St, Vallejo,
California as a residence since April 19, 2019, according to utility, credit and
household listings. Law enforcement databases revealed that TILLING was charged,
but not convicted, in 2016 for felony willful discharge of a firearm and assault with a
firearm on a person.

Additional information confirming that TOMSON is currently residing at 2039
Tennessee St, Vallejo, California and observations of suspected hand-to-hand

drug transaction

23. On January 30, 2020, I conducted an address check at 2039 Tennessee St, Vallejo,
California. I observed a blue 2013 Toyota sedan with License Plate California
7DNNS546 parked in the driveway. Inquiries with DMV revealed that this vehicle
was registered to Joseph G McCready, Aka: Joseph Gage McCready TOMSON, at
813 Warbler Way, Fairfield, California. Shortly after I arrived, I observed a white
Acura sedan arrive and park on the street in front of the residence. A male wearing a
red sweatshirt exited the driver’s seat and walked towards the front of the residence. I
returned to this location approximately an hour after my initial observations and at
this time I observed the same individual in the red sweatshirt and a white female
wearing a black sweatshirt standing next to the open door of the driver’s seat of the
white Acura. I then observed the male and female blading their bodies toward the
open door of the vehicle away from the street (i.e., hiding what they were doing from
public view); the male then quickly looked around and then both the male and female
extended their arms out towards each other. From my training and experience and
what I observed I believe I observed these individuals conducting a hand-to-hand
drug transaction.

Information regarding Joseph TOMSON from Vallejo Police Department CS in
March 2020

24, On March 2, 2020, I received and reviewed a report from Detective Bautista that
detailed a Vallejo Police Department Confidential Source (VPD CS) debriefing that
occurred earlier that morning. I was informed by Sgt. Bautista that the VPD CS was

 
25.

26.

27.

28.

29.

30.

31.

Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 9 of 22

providing information for the sole purpose of receiving consideration for multiple
state charges for which the VPD CS had just been arrested.

The VPD CS related that he/she was an associate of TOMSON who lived at 2039
Tennessee Street, Vallejo, California. The VPD CS related that he/she had a reason
for holding a grudge against TOMSON for various reasons including that TOMSON
had allegedly assaulted the CS.

The VPD CS stated that an individual named Joe, tentatively identified by the VPD
CS as TOMSON, lived at 2039 Tennessee St, Vallejo, California. The VPD CS
related that TOMSON bought unfinished Glock Pistol model receivers online,
completed their construction and subsequently sold them on the street. The VPD CS
confirmed TOMSON currently had in his possession two Glock 21s in .45 caliber
ready to be sold. The VPD CS explained that TOMSON currently had “buckets” of
unfinished firearms, but could not provide a specific number of weapons.

TOMSON is not licensed to manufacture or deal in firearms.

The VPD CS also stated that TOMSON had direct connections to the Sinaloa cartel
and frequently purchased and facilitated the transportation of pound quantities of
methamphetamine from Mexico. The VPD CS stated that recently, one of
TOMSON’s co-conspirators had lost a load of methamphetamine as it had been
seized by law enforcement. The VPD CS stayed that due to this seizure, TOMSON
only had approximately one pound of methamphetamine currently in his possession at
the residence.

The VPD CS also stated that there were two other individuals who lived at the
residence, a couple named Scott and Reina. The VPD CS stated that Scott possessed a
gold plated, fully automatic AK47 rifle and had he/she seen Scott fire it in the fully-
automatic setting previously and also noted the rifle had a selector switch with the
fully automatic setting. The VPD CS stated that Scott kept the AK47 rifle underneath
the mattress in Scott’s bedroom, located on the second floor of the residence, and
being the last room in the hallway to the left of the staircase.

The VPD CS also informed law enforcement that one of the residents in the residence
participated in the theft of ATM machines in which the individual would steal ATMs
from stores and transport them back to the residence.

Vallejo PD Officers traveled past 2039 Tennessee Street, Vallejo, California
immediately following the debriefing of the VPD CS and observed TOMSON’s same
blue Toyota Prius parked in the driveway.

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 10 of 22

TOMSON posted drug and firearms pictures and made firearms-related calls in
March 2020

32. On March 4, 2020, I had a conversation with the DEA CS referred to above. During
this conversation, the CS provided me with TOMSON’s Instagram account. I
inspected TOMSON’s account, which displayed a large quantity of pictures
displaying guns, illegal drugs, and large amounts of US currency.

33. Pictures of drug activity included a high quantity of photographs of oxycodone
prescription pill bottles filled with what appears to be prescription pills. Also
photographed were bottles of prescription alprazolam bottles filled with what
appeared to be prescription pills. In various photographs and videos, I was able to see
the name of the individual these prescriptions were written for and none of the bottles
were prescribed for Joseph TOMSON. Some of these bottles included labeling from
Veterans’ Affairs. There were also pictures of Farmapram bottles and boxes, a
Mexican pharmaceutical company that produces Alprazolam only available for legal
purchase in Mexico. I believe based upon these photographs and the “anxiety pills”
the CBP described having seized from TOMSON’s vehicle at the border that
TOMSON is actively involved in importing various pharmaceutical tablets for
distribution in the United States.

34.There were also photographs and videos of Glock pistols, one of had a large extended
high-capacity magazine and an additional Glock pistol with a tactical light affixed to
the frame of the weapon. There was also a photograph of a large amount of US
currency in various denominations and at the left side of the picture was a
prescription drug bottle. Additionally, there was a photograph of a prescription drug
bottle with a large quantity of hundred dollar bills of US currency behind the bottle.

35.The CS subsequently related to DEA Special Agent Brian Nehring that he/she
contacted TOMSON via Instagram and TOMSON contacted the CS from cellular
telephone 510-478-4899. TOMSON told the CS that he currently had several fully
automatic firearms for sale and was making more. TOMSON stated he had two
particular fully-automatic machine pistols he had converted with accompanying high-
capacity magazines and that he would sell them for prices between $1100 and $1400
each. The CS agreed to meet with TOMSON during the following week to purchase
at least two weapons.

Training and Experience Regarding Drug Trafficking and Drug Traffickers

36. As a result of my experience and training, I have learned that traffickers who deal in
various quantities of controlled substances, or those that assist in that venture,
maintain and tend to retain accounts or records of those transactions. Such records
detail amounts outstanding, owed, or expended, along with records tending to indicate
the identity of co-conspirators. These records may be kept on paper or contained in
memory calculators or computers. It is also my experience that these traffickers tend
to keep these accounts and records in their residence and in the areas under their

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 11 of 22

37.

38.

39.

40.

41.

control. It is my training and experience, that in the case of drug dealers, evidence is
likely to be found where the dealers live. It is also my training and experience that
where criminal activity is long-term or ongoing, equipment and records of the crime
will be kept for some period of time.

Based upon my experience and training, I have learned that drug traffickers often
place their assets in names other than their own to avoid detection of those assets by
law enforcement and the Internal Revenue Service (IRS); that those persons are
commonly family members, friends, and associates who accept title of assets to avoid
discovery and detection; that traffickers also often place assets in the ownership of
corporate entities to avoid detection by law enforcement agencies and although these
assets are in other individual(s) or corporate names, the traffickers continue to use
these assets and exercise dominion and control over them. Typically traffickers keep
records of those registrations and transactions in their residence.

I have learned that large-scale drug traffickers often have on hand large amounts of
United States currency in order to maintain and finance their ongoing business. It has
been my experience that drug traffickers often keep large sums of currency, caches of
drugs, financial instruments, precious metals, jewelry, automobiles and other items of
value and/or proceeds of drug transactions, including evidence of financial
transactions related to obtaining, transferring, secreting or spending large sums of
money acquired from engaging in the acquisition and distribution of controlled
substances in their residence or in the areas under their control.

In my experience, traffickers commonly have in their possession, that is, on their
person, at their residence and in the areas under their control, firearms, including but
not limited to handguns, pistols, revolvers, rifles, shotguns, machine guns and other
weapons. Such firearms are used by drug violators to protect their illicit drug
trafficking operations, and themselves against law enforcement and other drug
violators because the illicit drug trade is an inherently dangerous illegal activity
involving large amounts of valuable contraband and drug proceeds. Such property
may include, but is not limited to, narcotics and other dangerous drugs, jewelry,
narcotic paraphernalia, books, records, ledgers and quantities of currency.

In my experience, traffickers commonly have in their possession, that is on their
person, at their residences, and their vehicles, and in the areas under their control and
which they have free and ready access to, drugs, including but not limited to in this
case, cocaine and cocaine base, which they intend to distribute. It is my experience
that these drug traffickers commonly utilize these areas (vehicles, residences,
properties, etc.) as locations to conceal their narcotics from law enforcement.

In my experience, drug traffickers may take or cause to be taken, photographs or
videotapes of themselves, their associates, their property, and their product. Such
traffickers often maintain photographs and/or videotapes at their residence or in the
areas under their control.

 

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 12 of 22

42. In my experience, large scale traffickers often maintain in their possession and at their
residence fictitious identification, including but not limited to, driver’s licenses,
employment cards, insurance cards, social security cards, certificates of birth and
passports which are obtained by the traffickers and utilized in an effort to prevent law
enforcement identification of the traffickers and their drug trafficking activities.

43. In my experience, drug traffickers often use vehicles in which to transport and
distribute controlled substances in facilitation of their trafficking activities. It has also
been my experience that traffickers will also utilize vehicles as locations in which to
store controlled substances prior to distribution. During prior investigations, I have
observed that drug traffickers will often utilize vehicles registered in the names of
individuals other than themselves in an effort to avoid detection by law enforcement.

44. In addition, these traffickers tend to attempt to legitimize their assets by establishing
domestic and foreign businesses, by creating shell corporations, by utilizing bank
haven countries and attorneys specializing in drafting and establishing such entities
employed to “launder” the proceeds derived from the distribution of controlled
substances.

45. In establishing these entities, the traffickers often must travel to meetings in foreign
countries as well as domestically. As a result of that travel, records are generated
reflecting travel by commercial and private aircraft, Commercial Ocean and private
vessels as well as common carrier(s).

46. Individuals involved in the distribution cocaine and cocaine base often make, or cause
to be made, pictures, videos, movies, compact discs, floppy discs, or other such items
which are or contain photographic or digital images in order to memorialize their
narcotics distribution, use, possession, or any other activities surrounding their heroin,
methamphetamine and opioid trafficking activities, and that such items often identify
co-conspirators in their heroin, cocaine and cocaine base trafficking activities.

47. It has been my experience in the past, and particularly in this case, that when suspects
utilize mobile telephones to communicate with cooperating individuals or undercover
agents to set up the heroin, methamphetamine and opioid deals, records relating to
these activities will be found stored in the cellular telephone.

48. I know that narcotics traffickers use mobile telephones to communicate with one
another, either by voice or text message. Mobile telephones preserve in their memory
a history of incoming, outgoing, and missed calls, which can lead to evidence of the
telephone numbers of other narcotics traffickers and the dates and times that they
and/or the mobile telephone user dialed one another’s telephones. Mobile telephones
also contain in their memory a telephone book. This allows the user to store
telephone numbers and other contact information; the information stored in a
telephone used by a narcotics trafficker is evidence of the associations of the
narcotics trafficker, some of which are related to his or her illegal business. Mobile
telephones also contain in their memory text messages sent, received, and drafted by

10

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 13 of 22

the mobile telephone user. The text message history of a narcotics trafficker’s mobile
telephone can contain evidence of narcotics trafficking because it shows the
communications or planned communications of a narcotics trafficker and the
telephone numbers of those with whom the narcotics trafficker communicated or
intended to communicate. Mobile telephones also have a voicemail function that
allows callers to leave messages when the telephone user does not answer. Narcotics
traffickers sometimes leave voice messages for each other and this is evidence both of
their mutual association and possibly their joint criminal activity. Mobile telephones
can also contain other user-entered data files such as “to-do” lists, which can provide
evidence of crime when used by a narcotics trafficker. Mobile telephones can also
contain photographic data files, which can be evidence of criminal activity when the
user was a narcotics trafficker who took pictures of evidence of crime. Mobile
telephone companies also store the data described in this paragraph on their own
servers and associate the data with particular users’ mobile telephones.

49. As described above and in Attachments A and B, this Affidavit seeks permission to
search and seize things that are related to the heroin, methamphetamine, and opioid
trafficking, firearms trafficking, and possession of machineguns by TOMSON and his
co-conspirators, in whatever form such things are stored. Based on my knowledge,
training, and experience, I know that electronic devices can store information for long
periods of time. Even when a user deletes information from a device, it can
sometimes be recovered with forensics tools. Similarly, things that have been viewed
via the Internet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensics tools.

50. It is my opinion, based on my training and experience, and the training and
experience of other law enforcement investigators to whom I have spoken, that the
items listed in Attachment B are items most often associated with the distribution of
controlled substances, including heroin, methamphetamine and opioids and
trafficking of firearms, as well as the proceeds from such illegal operations.

51. The facts set forth in this Affidavit are known to me as a result of my personal
participation in this investigation, through conversations with other agents and
detectives who have participated in this investigation, and from reviewing official
reports, documents, and other evidence obtained as a result of this investigation. This
Affidavit is not an exhaustive enumeration of the facts that I have learned during the
course of this investigation but, instead, are facts that I believe support a finding of
probable cause to search the requested locations.

52. Based on my experience and training, and after consulting with other law
enforcement officers experienced in drug investigations, I know that individuals
involved in drug dealing often maintain at their residences, vehicles, and their persons
the items described in Attachment B. Individuals involved in drug dealing also often
maintain paraphernalia for packaging, weighing, cutting, testing, distributing, and
identifying controlled substances. Therefore, I am requesting authority to seize all the
items listed in Attachment B to this Affidavit and incorporated here by reference.

11

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 14 of 22

Request to Seal

53. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court.
These documents discuss an ongoing criminal investigation that is neither public nor
known to all of the targets of the investigation. Accordingly, there is good cause to
seal these documents because their premature disclosure may seriously jeopardize
that investigation and safety of the agent and officers executing the search warrant.

Conclusion

54. In this case, the facts set forth in this Affidavit demonstrate probable cause to believe
that the locations listed in Attachment A to this Affidavit contains evidence of a
crime, contraband, fruits of a crime, and other items illegally possessed, property
designed for use, intended for use, or used in committing a crime, specifically,
Joseph Gage McCready TOMSON and his ongoing effort to distribute and possess
with intent to distribute heroin, methamphetamine, and opioids in violation of 21
U.S.C. §§ 846 and 841(a)(1), to deal and manufacture firearms without a license, in
violation of 18 U.S.C. § 922(a)(1), and to possess machineguns, in violation of 18
U.S.C. § 922(0).

[Continued on the next page.|

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 15 of 22

55. Specifically, I respectfully request authority to search:
A. The residence located at 2039 Tennessee St, Vallejo, California;

B. The person of Joseph Gage McCready TOMSON, DOB: **-**-1990,
California Driver’s License #****5212;

C. Cellular telephones (707) 980-8104 and 510-478-4899 used by Joseph
Gage McCready TOMSON, and any cellular telephone located on his
person or under his control;

D. 2004 Toyota Prius, Blue, with License Plate CA 5JHS181 and all
vehicles over which any owner, occupant, or resident of the premises has
dominion and control, as determined by agent's observation of such person
operating or accessing the vehicle; DMV records showing ownership or
use of the vehicle; witness statements establishing ownership or use of the
vehicle; or car keys to operate the vehicle found in the actual or
constructive possession of such person.

I swear under penalty of perjury, that the foregoing information is true and correct to
the best of my knowledge, information and belief.

“James Bonanno, Special Agent
Drug Enforcement Administration

Sworn to and Ee before
me on the

ay of March 2020

 

 

HONORABLE DEBORAH BARNES
UNITED STATES MAGISTRATE JUDGE

? das to fo

 

Co L. Desmond
Assistant U.S. Attorney

13
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 16 of 22

Attachment A
Locations to be Searched

A. The residence located at 2039 Tennessee St, Vallejo, California; further described
as a single family, two-story residence, located on the south side of Tennessee St
facing north, tan in color with white trim, with the numerals 2039 affixed to the front
of the residence immediately to the left of the garage door, with a white metal
security door over the front door.

Including the residence, garage, all storage areas, all trash receptacles, and the entire
grounds and yard; and all vehicles over which the owner, occupant, or resident of the
aforementioned premises has dominion and control, as determined by the agents at
the time of the execution of the search warrant by agent’s observation of such persons
operating or accessing the vehicle; DMV records show ownership or use of the
vehicle; witness statements establishing ownership or use of the vehicle; or car keys
to operate the vehicle found in the actual or constructive possession of such person
found at the residence.

B. The person of Joseph Gage McCready TOMSON, DOB: **-**-1990, California
Driver’s License #****5212;

C. Cellular telephones (707) 980-8104 and 510-478-4899 used by Joseph Gage
McCready TOMSON, and any cellular telephone located on his person or under his
control;

D. 2004 Toyota Prius, Blue, with License Plate CA 5JHS181 and all vehicles over
which any owner, occupant, or resident of the premises has dominion and control, as
determined by agent’s observation of such person operating or accessing the vehicle;
DMV records showing ownership or use of the vehicle; witness statements
establishing ownership or use of the vehicle; or car keys to operate the vehicle found
in the actual or constructive possession of such person.

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 17 of 22

Attachment B
Items to be Seized

Agents are authorized to search and seize property that constitutes evidence, fruits, and
instrumentalities of violations of the following federal statutes (the “Target Offenses’),
committed by Joseph Gage McCready TOMSON and his co-conspirators:

- Title 21 U.S.C. Sections 846 and 841(a)(1) — Distribution, Possession with
Intent to Distribute, and Conspiracy to Distribute and Possess with Intent
to Distribute heroin, methamphetamine, and opioids.

- Title 18 U.S.C. Section 922(a)(1) — unlawful dealing and manufacture of
firearms

- Title 18 U.S.C. Section 922(0) — possession of a machinegun

As further described in the Affidavit, the specific evidence, fruits, and instrumentalities
of the Target Offenses for which agents may search includes:

1. Controlled substances, including heroin, methamphetamine and opioids or items
frequently used to distribute heroin, methamphetamine and opioids or items
containing residue from the distribution of heroin, methamphetamine and opioids;
drug-trafficking paraphernalia, including scales, measuring devices, and weighing
devices; narcotics diluting or cutting agents; narcotics packaging materials,
including plastic, tin foil, cellophane, jars, plastic bags, and containers; and plastic
surgical gloves;

2. United States and foreign currency linked to drug trafficking and/or the proceeds
of drug trafficking, including the pre-recorded U.S. currency used to purchase
heroin, cocaine and cocaine base during this investigation;

3. Narcotics or money ledgers, narcotics distribution or customer lists, narcotics
supplier lists, correspondence, notations, logs, receipts, journals, books, pay and
owe sheets, records and other documents noting the price, quantity, date and/or
times when narcotics were purchased, possessed, transferred, distributed, sold or
concealed;

4. Telephone paging devices, beepers, mobile phones, car phones, answering
machines and tapes, and other communication devices which could be used to
participate in a conspiracy to distribute controlled substances in violation of 21
U.S.C. § 841(a)(1);

5. Bank account records, wire transfer records, bank statements, safety deposit keys
and records, money wrappers, money containers, income tax returns, evidence of
financial transfer, or movement of money generated from the sale of narcotics;

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 18 of 22

10.

11.

12.

13.

Personal telephone books, address books and other such address listings, letters,
cables, telegrams, telephone bills, photographs, audio and video tapes connected
to drug trafficking, personal notes and other items reflecting names, addresses,
telephone numbers, communications, and illegal activities of associates in drug
trafficking activities;

Financial instruments purchased with large amounts of currency derived from the
sale of controlled substances, including travelers checks, bonds, stock certificates,
cashier’s checks and certificates of deposit; money counting machines, money
wrappers and bags used to carry controlled substances;

Records, documents and deeds reflecting the purchase or lease of real estate,
vehicles, precious metals, jewelry, or other items obtained with the proceeds from
the sale of controlled substances;

Records, items, and documents reflecting travel, including airline tickets, credit
card receipts, travel vouchers, hotel and restaurant receipts, canceled checks,
maps and written directions to location;

Handguns, shotguns, rifles, explosives, and other firearms/incendiary devices and
ammunition that may be used to facilitate the distribution or possession of, with
the intent to distribute controlled substances or discovered in the possession of a
prohibited person;

Firearms manufacturing devices and components, including but not limited to
firearms parts, drills, drill bits, files, or jigs;

Indicia of occupancy, residency, control or ownership of the premises and things
described in this warrant, including utility bills, telephone bills, loan payment
receipts, rent documents, canceled envelopes and keys, photographs, and bank
records; and

All names, words, telephone numbers, email addresses, time/date information,
messages or other electronic data in the memory of the mobile telephone or on a
server and associated with mobile telephones that are associated with TOMSON
during execution of the warrant. This authority to search such mobile telephones
includes the following within each mobile telephone:

Incoming call history;
Outgoing call history;
Missed call history;
Outgoing text messages;
Incoming text messages;
Draft text messages;
Telephone book;

Q7mMOO DD

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 19 of 22

hd
*

arn =

Data screen or file identifying the telephone number associated with the
mobile telephone searched;

Data screen, file, or writing containing serial numbers or other information
to identify the mobile telephone searched;

Voicemail;

User-entered messages (such as to-do lists);

Photographs; and

Any passwords used to access the electronic data described above.

 
Case 2:20-sw-00249-DB Document 1 Filed 03/16/20 Page 20 of 22
AO 93 (Rev. 11/13) Search and Seizure Warrant f yo OB

5 i,

   
 

Esau Pe dd
UNITED STATES DISTRICT COURT
for the

Eastern District of California
In the Matter of the Search of

2:20 -swe ~
A. The residence located at 2039 Tennessee St, | 20 SW 02 49 oe D
Vallejo, California; Case No. >

B. The person of Joseph Gage McCready
TOMSON, DOB: **-**-1990, California
Driver’s License #****5212;

C. Cellular telephones assigned call numbers (707)
980-8104 and 510-478-4899 used by Joseph
Gage McCready TOMSON, and any cellular
telephone located on his person or under his
control; and

D. Blue 2004 Toyota Prius with License Plate CA |
SJHS181

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of California
(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before March 27, 2020 (not to exceed 14 days)
M in the daytime 6:00 a.m. to 10:00 p.m. 1 at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the

property was taken. L

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.

 

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 21 of 22
(1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
O for 30 days (not to exceed 30) 1 until, the facts justifying, the later specific date of

 

Date and time issued: 8 10-20@ 4-40 aim A L
7” Judge’s signature

City and state: Sacramento, California Deborah Barnes, U.S. Magistrate Judge

Printed name and title

 

 

 
Case 2:20-sw-00249-DB Document1 Filed 03/16/20 Page 22 of 22
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.

 

Subscribed, sworn to, and returned before me this date.

 

 

Signature of Judge , Date

 

 

 

 

 
